Citation Nr: 0710429	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-25 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability. 

2.  Entitlement to service connection for post-traumatic 
stress disorder. 

3.  Entitlement to an initial evaluation in excess of 
10 percent for gouty arthritis of the left knee. 

4.  Entitlement to an initial evaluation in excess of 
10 percent for gouty arthritis of the right foot.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for varicose veins.

7.  Entitlement to service connection for a low back 
disorder.

8.  Entitlement to an effective date prior to November 26, 
2001, for the grant of service connection for gout of the 
left knee.

9.  Entitlement to an effective date prior to November 26, 
2001, for the grant of service connection for gout of the 
right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967, and from June 1984 to August 1996, a portion of 
which represented service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2002, August 2003, and September 2004 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wilmington, Delaware.  

In a rating decision of April 1997, the RO denied entitlement 
to service connection for a chronic right knee disability, 
specifically, osteoarthritis.  That decision has now become 
final.  Since the time of the April 1997 decision, the 
veteran has submitted additional evidence in an attempt to 
reopen his claim.  The RO found such evidence neither new nor 
material, and the current appeal ensued.

During the course of a hearing before the undersigned Acting 
Veterans Law Judge in November 2006, the veteran withdrew 
from consideration all issues save those listed on the title 
page of this decision.  Accordingly, those issues will be 
dismissed.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

At the November 2006 hearing before the Board, prior to the 
promulgation of a decision, the veteran requested a 
withdrawal of the issues service connection for a sleep 
disorder, service connection for varicose veins, service 
connection for a low back disorder, an effective date prior 
to November 26, 2001, for the grant of service connection for 
gout of the left knee, and an effective date prior to 
November 26, 2001, for the grant of service connection for 
gout of the right foot.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for a sleep disorder have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006). 

2.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for varicose veins have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006). 

3.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for a low back disorder have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2006). 

4.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to an effective date 
prior to November 26, 2001, for the grant of service 
connection for gout of the left knee have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006). 

5.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to an effective date 
prior to November 26, 2001, for the grant of service 
connection for gout of the right foot have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) 
(2006).

At the hearing before the Board, the following exchange took 
place:

CHAIRMAN:   . . . prior to going on the 
record . . . did you agree this, this 
morning that you're going to withdraw all 
the following issues, and those are 
entitlement to service connection for a 
sleep disorder which you want to consider  
a part of the claim for PTSD, entitlement 
to service connection for varicose veins, 
entitlement to service connection for a 
low back disorder and two earlier 
effective date claims, one for arthritis 
of the left knee and the other for 
arthritis of the right foot, both of 
those dates prior to November 26, 2001, 
and it is your intention to withdraw 
those claims, is that correct?

VETERAN:  Yes, your honor.

CHAIRMAN:  Okay, thank you.  So we will 
then withdraw those, withdrawn those 
claims from the record.

As the veteran has withdrawn the appeal as to these issues, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals on these issues and 
they are dismissed without prejudice.


ORDER

The appeal for service connection for a sleep disorder is 
dismissed.

The appeal for service connection for varicose veins is 
dismissed.

The appeal for service connection for a low back disorder is 
dismissed.

The appeal for an effective date prior to November 26, 2001, 
for the grant of service connection for gout of the left knee 
is dismissed.

The appeal for an effective date prior to November 26, 2001, 
for the grant of service connection for gout of the right 
foot is dismissed.


REMAND

With respect to the remaining claims, a review of the record 
in this case raises some question as to the exact nature and 
etiology of the veteran's claimed post-traumatic stress 
disorder, and the current severity of his service-connected 
gouty arthritis of the left knee and right foot.

In that regard, pertinent evidence of record indicates that 
the veteran served as a subsistence storage specialist in the 
Republic of Vietnam during the period from March 1966 to 
April 1967.  According to the veteran, during that time, he 
drove a refrigerated truck delivering supplies to 
U.S. forces.  Awards and commendations given the veteran 
include the Vietnam Service Medal, and the Republic of 
Vietnam Campaign Medal with Device and Two Overseas Bars.  

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of a post-
traumatic stress disorder.  While on VA psychiatric 
examination in November 1998, approximately two years 
following the veteran's final discharge from service, no 
psychiatric disorder was in evidence, since that time, the 
veteran has on multiple occasions received a diagnosis of 
post-traumatic stress disorder.  What remains at issue is 
whether the veteran's claimed post-traumatic stress disorder 
is, in fact, the result of an inservice stressor or 
stressors.

According to the veteran, while in Vietnam, he was exposed to 
a number of stressful incidents, including repeated "runs" as 
the driver of a refrigerated truck carrying supplies.  
Reportedly, during those "runs," the veteran was subjected to 
repeated episodes of sniper fire.  The veteran has further 
testified that, while in Vietnam, a soldier with whom he had 
associated was the victim of so-called "friendly fire."  On 
various occasions, the veteran has stated that, while in 
Vietnam, he lost a number of "friends" in combat.  

Finally, according to the veteran, he was on one occasion 
required to serve as Casualty Assistance Officer for a 
service member who had been killed in Bosnia.  Reportedly, 
while serving in that capacity, the veteran was asked by the 
service member's daughter to open his casket, at which point 
she fainted.  Significantly, a review of the record discloses 
that the veteran did, in fact, serve as a Casualty Assistance 
Officer working with the family of one Sergeant First Class 
Donald Dugan.  All of the aforementioned incidents, it is 
alleged, have contributed to the development of the veteran's 
claimed post-traumatic stress disorder.  

The Board observes that, based on a review of the evidence of 
record, the veteran has on various occasions been requested 
to provide more specific information regarding his alleged 
stressors.  While such information has not yet been 
forthcoming, given the nature and extent of the veteran's 
alleged stressors, the Board is of the opinion that an 
additional attempt to procure such information is warranted.  

Moreover, to date, it does not appear that the veteran has 
been afforded a VA psychiatric examination for the specific 
purpose of determining whether he does, in fact, suffer from 
a post-traumatic stress disorder resulting from an inservice 
stressor or stressors.  Under the circumstances, the Board is 
of the opinion that further development of the evidence is 
necessary prior to a final adjudication of the veteran's 
claim for service connection for post-traumatic stress 
disorder.  

Turning to the issues of increased evaluations for the 
veteran's service-connected gouty arthritis of the left knee 
and right foot, the Board notes that the veteran last 
underwent a VA orthopedic examination for compensation 
purposes in July 2004, more than 2 1/2 years ago.  While it 
is true that, in February 2006, the veteran underwent a VA 
podiatric examination for compensation purposes, that 
examination was conducted primarily for the purpose of 
evaluating the veteran's right ankle.  

Under the circumstances, and in deference to the repeated 
requests of the veteran's accredited representative, the 
Board is of the opinion that an additional, more 
contemporaneous examination would be beneficial prior to a 
final adjudication of the veteran's claims for increased 
ratings.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

Finally, as regards the issue of whether new and material 
evidence has been submitted sufficient to reopen the 
veteran's previously-denied claim for service connection for 
a chronic right knee disability, the Board notes that, during 
the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In that decision, the Court held that VA must notify a 
claimant of the evidence and information necessary to reopen 
a previously-denied claim, as well as the evidence and 
information necessary to establish his entitlement to the 
underlying claim for the benefit sought, i.e., service 
connection.  In that case, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.  

The Court further stated that the Veterans Claims Assistance 
Act of 2000 (VCAA) requires, in the context of a claim to 
reopen, that the Secretary look at the bases for the denial 
in the prior decisions, and respond with a notice letter 
which describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection which were found insufficient in the 
previous denial.  

The Board observes that, while in correspondence of February 
and September 2002, and once again in May 2003 and January 
2006, the veteran was provided with a basic description of 
what constitutes "new and material" evidence, he has yet to 
be provided with notice which fully complies with the 
newly-specified criteria as noted in Kent, supra (i.e., the 
type of evidence which would be new and material based on the 
reasons for the prior denial).  

More specifically, on those occasions when the veteran was 
advised of the basis for the prior denial, that basis was 
incorrect.  Under the circumstances, proper notice must be 
provided to the veteran prior to a final adjudication of his 
current claim for service connection.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should review the veteran's 
file, and ensure that the veteran and his 
representative are sent a corrected VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) which advises the 
veteran of the evidence and information 
necessary to reopen his previously-denied 
claim (for service connection for a right 
knee disorder), and which notifies him of 
the evidence and information necessary to 
establish his entitlement to the 
underlying claim for benefits, that is, 
service connection.  

The veteran and his representative should 
also be advised of what constitutes new 
and material evidence sufficient to 
reopen his previously-denied claim in the 
context of evidence of record at the time 
that the prior claim was finally denied.  
Finally, the veteran should be advised of 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were found insufficient at the time 
of the previous denial, as outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2006, the date of the 
most recent evidence of record, should 
then be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
gouty arthritis of the left knee and 
right foot.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination, and a copy of all such 
notification(s) must be associated with 
the claims file.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The examiner's comments should encompass 
the veteran's medical history, as well as 
the effects of his service-connected left 
knee and right foot disabilities upon his 
ordinary activities, to include any 
function loss due to pain, on use or due 
to flareups.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the orthopedic examiner prior 
to completion of the examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.  

4.  In addition, the RO should once again 
request from the veteran a comprehensive 
and detailed statement regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be requested to provide specific details 
of the claimed stressful events, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals 
involved, including their names, ranks, 
units of assignment, or any other 
identifying details.  The veteran should 
be advised that this information is 
vitally necessary in order to obtain 
supporting evidence, and that he must be 
as specific as possible, because without 
such detailed information, an adequate 
search for verifying data cannot be 
conducted.

5.  Following receipt of the 
aforementioned information, the RO should 
review the file, and prepare a summary of 
the veteran's claimed stressors.  This 
summary, and all associated documents, 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
in order that they might provide any 
information which could corroborate the 
veteran's alleged stressors.  

6.  Following the above, the RO should 
make a specific determination based upon 
the complete record with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  Should the RO determine 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify which stressor or stressors in 
service it has determined are established 
by the record.  In reaching that 
determination, the RO should address any 
credibility questions raised by the 
evidence.  

7.  If and only if the RO is able to 
verify an inservice stressor or 
stressors, arrangements should be made 
for the veteran to be examined by a 
psychiatrist.  The RO should specify for 
the examiner the stressor or stressors 
which it has determined are established 
by the record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of post-
traumatic stress disorder have been 
satisfied.  

The examination report should reflect a 
review of pertinent material in the 
claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status.  The examiner should, 
additionally, comment explicitly on 
whether there is a link between any 
verified inservice stressor or stressors 
and the current diagnosis of post-
traumatic stress disorder.  

Once again, the claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the 
psychiatric examiner prior to completion 
of his examination.  Moreover, a notation 
to the effect that this record review 
took place must be included in the 
examination report.  

8.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and the veteran's 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond.  
	(CONTINUED ON NEXT PAGE)


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§5109B, 7112).



______________________________________________
L. A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


